              Case 2:19-cr-00231-WBS Document 154 Filed 03/16/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   DAVID W. SPENCER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-00231-WBS

12                                 Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
                                                           IN GOVERNMENT’S NOTICE
13                           v.

14   PHILLIP ALLEN BAILEY,

15                                 Defendant.

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18 Request to Seal, IT IS HEREBY ORDERED that the addendum to the plea agreement pertaining to

19 defendant Bailey, and the government’s Request to Seal shall be SEALED until further order of this

20 Court.

21          It is further ordered that access to the sealed documents shall be limited to the government and
22 counsel for the defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the government’s request, sealing the government’s motion serves a compelling interest. The Court

26 further finds that, in the absence of closure, the compelling interests identified by the government would
27 be harmed. In light of the public filing of its request to seal, the Court further finds that there are no

28


       ORDER SEALING DOCUMENTS AS SET FORTH IN             1
30     GOVERNMENT’S NOTICE
             Case 2:19-cr-00231-WBS Document 154 Filed 03/16/21 Page 2 of 2

 1 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 2 interests identified by the government.

 3

 4     Dated: March 15, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN          2
30    GOVERNMENT’S NOTICE
